             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 1 of 10




 1                                                          The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT TACOMA
 9
     DALE GARCIA and JANA
10   ARCHAMBEAU, husband and wife,                    No. 3:19-cv-05597-BHS

11                                   Plaintiffs,

12              v.                                    DEFENDANTS’ ANSWER TO
     THOMAS BENENATI and LORETTA                      COMPLAINT FOR DAMAGES
13
     BENENATI, husband and wife and the
14   marital community thereof; RYAN
     LAYTON and JANE DOE LAYTON,
15   husband and wife and the marital
     community thereof; ROBERT INGRAM
16   and JANE DOE INGRAM, husband and
     wife and the marital community thereof;
17   HEATH YATES and JANE DOE YATES,
     husband and wife and the marital                 DEMAND FOR JURY
18   community thereof; MATT NILES and
     JANE DOE NILES, husband and wife and
19   the marital community thereof; STATE OF
     WASHINGTON; WASHINGTON STATE
20   PARKS AND RECREATION
     COMMISSION; JOHN and JANE DOES 1-
21   20 and the marital communities thereof, and
     ABC CORPORATIONS 1-10,
22
                                   Defendants.
23

24              Come now, Defendants Thomas Benenati and Loretta Benenati, husband and wife

25   and the marital community thereof; Ryan Layton and Jane Doe Layton, husband and wife

26   and the marital community thereof; Robert Ingram and Jane Doe Ingram, husband and wife

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 1                                                           ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                               801 SECOND AVENUE, SUITE 1210
                                                                      SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                    PHONE: (206) 623-8861
                                                                           FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 2 of 10




 1   and the marital community thereof; Heath Yeats and Jane Doe Yeats (not “Yates” as

 2   mistakenly listed in the caption), husband and wife and the marital community thereof;

 3   Matt Niles and Jane Doe Niles, husband and wife and the marital community thereof; State

 4   of Washington; and Washington State Parks and Recreation Commission, and in answer to

 5   Plaintiffs' Complaint for Damages for Violation of Civil Rights and Pendent State Law

 6   Claims admits, denies and alleges as follows:

 7              Unless specifically admitted herein, Defendants deny each and every allegation in

 8   Plaintiffs' Complaint for Damages.

 9                                        I.          JURY DEMAND
10              1.1      Paragraph 1.1 of Plaintiffs' Complaint for Damages does not contain factual

11   averments to which a response is required, and as such is denied.

12                                 II.    JURISDICTION AND VENUE
13              2.1      Defendants deny the allegations contained in paragraph 2.1 of Plaintiffs'

14   Complaint for Damages.

15                                             III.     PARTIES
16              3.1      Defendants are without knowledge sufficient to form a belief as to the truth

17   of the allegations contained in paragraph 3.1 of Plaintiffs' Complaint for Damages and,

18   therefore, deny the same.

19              3.2      Defendants are without knowledge sufficient to form a belief as to the truth

20   of the allegations contained in paragraph 3.2 of Plaintiffs' Complaint for Damages and,

21   therefore, deny the same.

22              3.3      Defendants deny the allegations contained in paragraph 3.3 of Plaintiffs'

23   Complaint for Damages.

24              3.4      Defendants admit the allegations contained in paragraph 3.4 of Plaintiffs'

25   Complaint for Damages.

26              3.5      Defendants deny the allegations contained in paragraph 3.5 of Plaintiffs'

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 2                                                                  ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                           PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 3 of 10




 1   Complaint for Damages.

 2              3.6      Defendants deny the allegations contained in paragraph 3.6 of Plaintiffs'

 3   Complaint for Damages.

 4              3.7      Defendants admit the allegations contained in paragraph 3.7 of Plaintiffs'

 5   Complaint for Damages.

 6              3.8      Defendants admit the allegations contained in paragraph 3.8 of Plaintiffs'

 7   Complaint for Damages.

 8              3.9      Defendants deny the allegations contained in paragraph 3.9 of Plaintiffs'

 9   Complaint for Damages.

10              3.10     Defendants admit the allegations contained in paragraph 3.10 of Plaintiffs'

11   Complaint for Damages.

12              3.11     Defendants deny the allegations contained in paragraph 3.11 of Plaintiffs'

13   Complaint for Damages.

14              3.12     Defendants deny the allegations contained in paragraph 3.12 of Plaintiffs'

15   Complaint for Damages.

16              3.13     Defendants admit the allegations contained in paragraph 3.13 of Plaintiffs'

17   Complaint for Damages.

18              3.14     Defendants admit the allegations contained in paragraph 3.14 of Plaintiffs'

19   Complaint for Damages.

20              3.15     Defendants deny the allegations contained in paragraph 3.15 of Plaintiffs'

21   Complaint for Damages.

22              3.16     Defendants admit the allegations contained in paragraph 3.16 of Plaintiffs'

23   Complaint for Damages.

24              3.17     Defendants admit that the Washington State Parks and Recreation

25   Commission is a seven-member quasi-legislative citizen commission that provides policy

26   direction for the agency, and deny the remainder of the allegations contained in paragraph

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                          KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 3                                                                 ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                     801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                          PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 4 of 10




 1   3.17 of Plaintiffs' Complaint for Damages.

 2              3.18     Defendants admit that the State of Washington is a sovereign state, and deny

 3   the remainder of the allegations contained in paragraph 3.18 of Plaintiffs' Complaint for

 4   Damages.

 5              3.19     Defendants deny the allegations contained in paragraph 3.19 of Plaintiffs'

 6   Complaint for Damages.

 7              3.20     Defendants are without knowledge sufficient to form a belief as to the truth

 8   of the allegations contained in paragraph 3.20 of Plaintiffs' Complaint for Damages and,

 9   therefore, deny the same.

10              3.21     Defendants admit that Plaintiffs presented a Claim for Damages on or about

11   December 6, 2018 to the Office of Risk Management of the Department of Enterprise

12   Services and that more than sixty days has elapsed since that time, and deny the remainder

13   of the allegations contained in paragraph 3.21 of Plaintiffs' Complaint for Damages.

14                                             IV.     FACTS
15              Defendants deny the allegations contained in the introductory unnumbered

16   paragraph of Section IV. of Plaintiffs' Complaint for Damages.

17              4.1      Defendants deny the allegations contained in paragraph 4.1 of Plaintiffs'

18   Complaint for Damages.

19              4.2      Defendants deny the allegations contained in paragraph 4.2 of Plaintiffs'

20   Complaint for Damages.

21              4.3      Defendants are without knowledge sufficient to form a belief as to the truth

22   of the allegations contained in paragraph 4.3 of Plaintiffs' Complaint for Damages and,

23   therefore, deny the same.

24              4.4      Defendants deny the allegations contained in paragraph 4.4 of Plaintiffs'

25   Complaint for Damages.

26              4.5      Defendants deny the allegations contained in paragraph 4.5 of Plaintiffs'

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 4                                                                  ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                           PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 5 of 10




 1   Complaint for Damages.

 2              4.6      Defendants deny the allegations contained in paragraph 4.6 of Plaintiffs'

 3   Complaint for Damages.

 4              4.7      Defendants deny the allegations contained in paragraph 4.7 of Plaintiffs'

 5   Complaint for Damages.

 6              4.8      Defendants are without knowledge sufficient to form a belief as to the truth

 7   of the allegations contained in paragraph 4.8 of Plaintiffs' Complaint for Damages and,

 8   therefore, deny the same.

 9              4.9      Defendants deny the allegations contained in paragraph 4.9 of Plaintiffs'

10   Complaint for Damages.

11              4.10     Defendants deny the allegations contained in paragraph 4.10 of Plaintiffs'

12   Complaint for Damages.

13                            V.     LIABILITY AND CAUSES OF ACTION
14              5.1      Defendants deny the allegations contained in paragraph 5.1 of Plaintiffs'

15   Complaint for Damages.

16              5.2      Defendants deny the allegations contained in paragraph 5.2 of Plaintiffs'

17   Complaint for Damages.

18              5.3      Defendants admit the allegations contained in paragraph 5.3 of Plaintiffs'

19   Complaint for Damages.

20              5.4      Defendants deny the allegations contained in paragraph 5.4 of Plaintiffs'

21   Complaint for Damages.

22              5.5      Defendants deny the allegations contained in paragraph 5.5 of Plaintiffs'

23   Complaint for Damages.

24              5.6      Defendants deny the allegations contained in paragraph 5.6 of Plaintiffs'

25   Complaint for Damages.

26              5.7      Defendants deny the allegations contained in paragraph 5.7 of Plaintiffs'

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 5                                                                  ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                           PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 6 of 10




 1   Complaint for Damages.

 2              5.8      Defendants deny the allegations contained in paragraph 5.8 of Plaintiffs'

 3   Complaint for Damages.

 4              5.9      Defendants deny the allegations contained in paragraph 5.9 of Plaintiffs'

 5   Complaint for Damages.

 6              5.10     Defendants deny the allegations contained in paragraph 5.10 of Plaintiffs'

 7   Complaint for Damages.

 8              5.11     Defendants deny the allegations contained in paragraph 5.11 of Plaintiffs'

 9   Complaint for Damages.

10              5.12     Defendants deny the allegations contained in paragraph 5.12 of Plaintiffs'

11   Complaint for Damages.

12              5.13     Defendants deny the allegations contained in paragraph 5.13 of Plaintiffs'

13   Complaint for Damages.

14              5.14     Defendants deny the allegations contained in paragraph 5.14 of Plaintiffs'

15   Complaint for Damages.

16              5.15     Defendants deny the allegations contained in paragraph 5.15 of Plaintiffs'

17   Complaint for Damages.

18              5.16     Defendants deny the allegations contained in paragraph 5.16 of Plaintiffs'

19   Complaint for Damages.

20              5.17     Defendants deny the allegations contained in paragraph 5.17 of Plaintiffs'

21   Complaint for Damages.

22              5.18     Defendants deny the allegations contained in paragraph 5.18 of Plaintiffs'

23   Complaint for Damages.

24                                           VI.    DAMAGES
25              6.1      Defendants deny the allegations contained in paragraph 6.1 of Plaintiffs'

26   Complaint for Damages.

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                          KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 6                                                                 ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                     801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                          PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 7 of 10




 1              6.2      Defendants deny the allegations contained in paragraph 6.2 of Plaintiffs'

 2   Complaint for Damages.

 3                                    VII.    PRAYER FOR RELIEF
 4              7.1      Defendants deny the allegations contained in paragraph 7.1 of Plaintiffs'

 5   Complaint for Damages.

 6              7.2      Defendants deny the allegations contained in paragraph 7.2 of Plaintiffs'

 7   Complaint for Damages.

 8              7.3      Defendants deny the allegations contained in paragraph 7.3 of Plaintiffs'

 9   Complaint for Damages.

10

11                                             DEMAND FOR JURY

12              Pursuant to Fed.R.Civ.P. 38, Defendants hereby demand that this matter be tried to a

13   jury of six of more persons.

14

15                                           AFFIRMATIVE DEFENSES

16              BY WAY OF FURTHER ANSWER AND FIRST AFFIRMATIVE DEFENSE,

17   Defendants allege that Plaintiffs’ claims are precluded by the doctrine of qualified

18   immunity.

19              BY WAY OF FURTHER ANSWER AND SECOND AFFIRMATIVE DEFENSE,

20   Defendants allege that Plaintiffs’ claims are precluded by the doctrine of legislative

21   immunity.

22              BY WAY OF FURTHER ANSWER AND THIRD AFFIRMATIVE DEFENSE,

23   Defendants allege this action is barred by the Eleventh Amendment to the U.S. Constitution

24   as regards the State of Washington and the Washington State Parks and Recreation

25   Commission.

26

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                          KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 7                                                                 ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                     801 SECOND AVENUE, SUITE 1210
                                                                            SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                          PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 8 of 10




 1              BY WAY OF FURTHER ANSWER AND FOURTH AFFIRMATIVE DEFENSE,

 2   Defendants allege that neither the State of Washington and the Washington State Parks and

 3   Recreation Commission is a "person" under 42 USC § 1983.

 4              BY WAY OF FURTHER ANSWER AND FIFTH AFFIRMATIVE DEFENSE,

 5   Defendants allege that the Plaintiffs have failed to state a claim upon which relief may be

 6   granted.

 7              BY WAY OF FURTHER ANSWER AND SIXTH AFFIRMATIVE DEFENSE,

 8   Defendants allege that the injuries and damages, if any, claimed by the Plaintiffs were

 9   proximately caused or contributed to by the fault of Plaintiffs.

10              BY WAY OF FURTHER ANSWER AND SEVENTH AFFIRMATIVE

11   DEFENSE, Defendants allege that if Plaintiffs suffered any damages, recovery therefor is

12   barred by Plaintiffs’ failure to mitigate said damages.

13              BY WAY OF FURTHER ANSWER AND EIGHTH AFFIRMATIVE EIGHT

14   DEFENSE, Defendants allege that the summons and complaint were never properly served

15   upon Defendants or that the process served was insufficient.

16              BY WAY OF FURTHER ANSWER AND NINTH AFFIRMATIVE DEFENSE,

17   Defendants allege that Plaintiffs’ action is barred because they were under the influence of

18   an intoxicating liquor or drug at the time of the occurrence causing the alleged injuries and

19   that such condition was a proximate cause of the alleged injuries. RCW 5.40.060.

20              BY WAY OF FURTHER ANSWER AND TENTH AFFIRMATIVE DEFENSE,

21   Defendants allege that Plaintiffs’ action is barred because they were engaged in the

22   commission of a felony at the time of the occurrence causing the alleged injuries and the

23   felony was a proximate cause of the alleged injuries. RCW 4.24.420.

24              BY WAY OF FURTHER ANSWER AND ELEVENTH AFFIRMATIVE

25   DEFENSE, Defendants allege that Loretta Benenati was not married to Tom Benenati at the

26   time of the incident and is an improper Defendant.

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 8                                                                ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                    801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                         PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
             Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 9 of 10



                                          PRAYER FOR RELIEF
 1
                WHEREFORE, Defendants THOMAS BENENATI AND LORETTA BENENATI,
 2
     HUSBAND AND WIFE AND THE MARITAL COMMUNITY THEREOF; RYAN
 3
     LAYTON AND JANE DOE LAYTON, HUSBAND AND WIFE AND THE MARITAL
 4
     COMMUNITY THEREOF; ROBERT INGRAM AND JANE DOE INGRAM, HUSBAND
 5
     AND WIFE AND THE MARITAL COMMUNITY THEREOF; HEATH YATES AND
 6
     JANE DOE YATES, HUSBAND AND WIFE AND THE MARITAL COMMUNITY
 7
     THEREOF; MATT NILES AND JANE DOE NILES, HUSBAND AND WIFE AND THE
 8
     MARITAL             COMMUNITY          THEREOF;       STATE       OF     WASHINGTON;                    and
 9
     WASHINGTON STATE PARKS AND RECREATION COMMISSION pray for the
10
     following relief:
11
                1.       That Plaintiffs' complaint be dismissed with prejudice, and that Plaintiffs
12
     take nothing by their complaint;
13
                2.       That Defendants be allowed its statutory costs and reasonable attorney fees
14
     incurred herein under 42 U.S.C. §1988, 28 U.S.C. §1927, and RCW 4.85.185; and,
15
                3.       For such additional relief the Court may deem just and equitable.
16

17              DATED this 13th day of August 2019.
18

19                                             KEATING, BUCKLIN & McCORMACK, INC., P.S.

20

21                                             By: /s/ Stewart A. Estes
                                               Stewart A. Estes, WSBA #15535
22                                             Jeremy W. Culumber, WSBA #35423
                                               Special Assistant Attorney General for Defendants
23

24                                             801 Second Avenue, Suite 1210
                                               Seattle, WA 98104
25                                             Phone: (206) 623-8861
                                               Fax: (206) 223-9423
26                                             Email: sestes@kbmlawyers.com
                                                       jculumber@kbmlawyers.com
27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 9                                                                   ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                       801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                            PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
            Case 3:19-cv-05597-BHS Document 6 Filed 08/13/19 Page 10 of 10




 1                                    CERTIFICATE OF SERVICE

 2              I hereby certify that on the below date, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5              Attorneys for Plaintiffs
                Mark Leemon, WSBA #5005
 6              Leemon + Royer, PLLC
                403 Columbia Street, Suite 500
 7
                Seattle, WA 98104
 8              Tel: 206-269-1100
                Fax: 206-269-7424
 9              Email: leemon@leeroylaw.com
10
                Attorneys for Plaintiffs
11              Thomas B. Vertetis, WSBA # 29805
                Pfau Cochran Vertetis Amala, PLLC
12
                911 Pacific Ave. Ste. 200
13              Tacoma, WA 98402
                Tel: 253-777-0799
14              Fax: 253-627-0654
                Email: tom@pcvalaw.com
15

16   and I hereby certify that I have mailed by United States Postal Service the document to the
17   following non CM/ECF participants:
18
                N/A.
19

20
     DATED: August 13, 2019
21
                                                      /s/ Stewart A. Estes
22                                                    Stewart A. Estes, WSBA #15535
                                                      Special Assistant Attorney General for
23                                                    DEFENDANTS
                                                      801 Second Avenue, Suite 1210
24                                                    Seattle, WA 98104
                                                      Phone: (206) 623-8861
25
                                                      Fax: (206) 223-9423
26                                                    Email: sestes@kbmlawyers.com

27
     DEFENDANTS’ ANSWER TO COMPLAINT FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     DAMAGES - 10                                                                 ATTORNEYS AT LAW
     3:19-cv-05597-BHS                                                      801 SECOND AVENUE, SUITE 1210
                                                                             SEATTLE, WASHINGTON 98104
     1039-00012/445600                                                           PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
